DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Due to the amendments filed 01/18/2022 the previous rejection of the claims under 35 USC 112 have been withdrawn.
The claims have been amended from “a computational unit” to “a computing device”. However the claim limitation still is interpreted under 35 USC 112f. The term “device” is a nonce term without defined structure. 
, MPEP section 2181 states “with respect to the first prong of this analysis, a claim element that does not include the term "means" or "step" triggers a rebuttable presumption that 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply. When the claim limitation does not use the term "means," examiners should determine whether the presumption that 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, paragraph 6 does not apply is overcome. The presumption may be overcome if the claim limitation uses a generic placeholder (a term that is simply a substitute for the term "means"). The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, paragraph 6: "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for." Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008); Massachusetts Inst. of Tech. v. Abacus Software, 462 F.3d 1344, 1354, 80 USPQ2d 1225, 1228 (Fed. Cir. 2006); Personalized Media,161 F.3d at 704, 48 USPQ2d at 1886–87; Mas-Hamilton Group v. LaGard, Inc., 156 F.3d 1206, 1214-1215, 48 USPQ2d 1010, 1017 (Fed. Cir. 1998). This list is not exhaustive, and other generic placeholders may invoke 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, paragraph 6. “
Here we see “device” is recognized as a nonce term. The term “computing” does not add sufficient structure to perform the function “configured to calculate, for each 
Therefore, the claim limitation is interpreted under 35 USC 112f.
An updated search of the prior art finds the previously cited references do not read on the claims and updated search finds the application is in condition for allowance.
NOTE: as per the discussion in the interview summary on 3/4/2022 claim 1 contains limitations that are a practical application and significantly more than the abstract idea. Similarly, claim 16 requires the details of a spectrophotometer and the claims as a whole are not abstract ideas and therefore, a 101 rejection would be inappropriate.
Allowable Subject Matter
Claims 1-16 are allowed over prior art of record.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 16 , The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “ascertaining colorimetric coordinates of a color reference and colorimetric coordinates of the coating for a plurality of different surface elements coated with the coating and control surface elements coated with the coating, … calculating, for each measurement geometry of the one or more measurement geometries and each light source of the one or more light sources, respective color differences from the colorimetric coordinates of the color reference and the respective colorimetric coordinates of the coating for the plurality of the surface elements coated with the coating and of the control surface elements coated with the coating, wherein the respective colorimetric coordinates are normalized with respectively one weighting factor; wherein each of the plurality of color quality indicators is determined by means of a mapping, defined by a predetermined mapping prescription which is identical for all color quality indicators, of functional values onto a scale value of a predetermined scale which is identical for all color quality indicators… wherein the mathematical relationship for at least one of the color quality indicators corresponds to a mathematical relationship between color differences in relation to the 227843-1523 170070US01 color reference of at least one of the surface elements and one of the control surface elements.” (emphasis added) in combination with the remaining limitations of the claim.
Therefore, prior art of record neither anticipates nor renders obvious the instant application claimed invention as a whole either taken alone or in combination.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn DeCenzo whose telephone number is (571)270-3227. The examiner can normally be reached M-F, 9am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Decenzo/Primary Examiner, Art Unit 2877